                                                                                  FfLED
                                                                               INCIERK'S OrFlCE
                                                                          US DISTHICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
                                                                         *                        -k
 EASTERN DISTRICT OF NEW YORK
                                                           X

IN THE MATTER OF THE ESTATE OF
                                                                          BROOKLYN OFFICE
JOSEPH PRIOLO,BY DOLORES PRIOLO,
ADMINISTRATRIX,MOTHER,AND
NATURAL GUARDIAN,and DOLORES
PRIOLO,

                                     Plaintiff,
                                                               MEMORANDUM
                        - against-                             DECISION AND ORDER
                                                               15-CV-6080(AMD)(ST)
THE CITY OF NEW YORK,THE NEW YORK
CITY POLICE DEPARTMENT,POLICE
OFFICER CESAR DORADO,POLICE
OFFICER BRIAN BRANDT,POLICE
OFFICER PETER REPETTI,and SERGEANT
ERIC PANNI,

                                     Defendants.
                                                           X
ANN M.DONNELLY,United States District Judge:

         On October 22, 2015, Dolores Priolo, the mother of and estate administrator for the

decedent Joseph Priolo, brought this action against the City of New York, the New York City

Police Department,' Police Officers Cesar Dorado, Brian Brandt, Peter Repetti, and Sergeant

Eric Panni, alleging a 42 U.S.C. § 1983 excessive force claim, as well as state law claims of

wrongful death,^ assault and battery, loss of services and guidance, and negligence. (ECF No.




'The NYPD is a non-suable agency of the City of New York. N.Y.C. Charter § 396 ("[A]ll actions and
proceedings for the recovery of penalties for the violation of any law shall be brought in the name of the
city of New York and not in that of any agency, except where otherwise provided by law."); Jenkins v.
City ofNew York,478 F.3d 76,93 n.l9(2d Cir. 2007)("The district court correctly noted that the NYPD
is a non-suable agency."); see Araujo v. City ofNew York, No. 08-CV-3715, 2010 WL 1049583, at *8
(E.D.N.Y. Mar. 19, 2010). Therefore, the NYPD is dismissed as a defendant in this action.

^ Although the complaint alleges the wrongful death claim as a violation ofthe decedent's Constitutional
and Section 1983 rights, the plaintiff clarified at the March 27, 2019 oral argument that I should consider
the claim under state law. (March 27, 2019 Minute Entry.)
15.) On June 25,2018,the defendants moved for summary judgment to dismiss the complaint in

its entirety.^ (ECF No. 58.) For the reasons stated below,the defendants' motion is granted.

                                           BACKGROUND*

        This case arises out of a fatal shooting by a New York City police officer in Queens, New

York. On the morning of October 26,2014, Sergeant Eric Parmi and Officers Peter Repetti,

Cesar Dorado,and Brian Brandt went to New York Hospital in Queens, in response to a radio

call about a dispute at the hospital."^ (ECF No. 57-2 ^ 1; ECF No.68-1 at 25:2-17.) The officers

spoke with hospital staff, and learned that at around 3:30 a.m., a man came to the hospital and

demanded that a nurse give him syringes.(ECF No. 57-2 ^ 2; ECF No.68-1 at 27:17-24.) A

security guard asked the man to leave; as he escorted the man out ofthe hospital, the man

"menaced" him with a knife. (ECF No. 57-2 ^ 3; ECF No. 68-1 at 27:17-24.) Hospital

personnel showed Sergeant Panni and Officer Dorado still photographs,taken from security

footage, that showed the man wielding a knife. (ECF No. 57-2 If 5; ECF No. 68-1 at 28:2-3,




^ On June 29,2018,1 granted the defendants leave to file a corrected motion rectifying three
typographical errors in the original motion. (June 29,2018 Order.)

* Unless otherwise noted, the facts are based on my review ofthe entire record, including the parties' 56.1
statements. I construe the facts in the light most favorable to the plaintiff, the non-moving party. See
Capobianco v. City ofNew York,422 F.3d 47,50 n.l (2d Cir. 2005). Without citation to evidence or law,
the plaintiff casts doubt on the deposition testimony from the defendant officers as "self-serving" and
uncorroborated. (ECF No.64 at 1.) This does not create a factual dispute. See Estate ofJaquez v. City of
New York, 104 F. Supp. 3d 414,436(S.D.N.Y. 2015),affd sub nom. Estate ofJaquez by Pub. Adm'r of
Bronx Cty. v. City ofNew York, 706 F. App'x 709(2d Cir. 2017)("[I]n the absence of any evidence of
specific wrongdoing,[plaintiffs] excessive force claim is speculative and fails to raise any material issue
offact for trial."(citation omitted)); Chandie v, Whelan, 21 F. Supp. 2d 170, 176 n.4(E.D.N.Y. 1998)
('"[MJotions for summaryjudgment must be decided on the record as it stands, not on a litigant's visions
of what the facts may some day reveal.'"(citation omitted)).

 At the time, the hospital was known as Booth Memorial Hospital. (ECF No. 57-2 ^ 1.)
  30:7-20.) Hospital staff identified the man as Joseph Priolo, and gave Sergeant Panni his home

  address. (ECF No.68-1 at 28:4-8.)^

          Sergeant Panni and Officer Repetti drove to Mr. Priolo's home address, 43-44 Kissena

  Boulevard.^ (ECF No. 57-2f 6; ECF No.68-1 at 31:15-19.) When they arrived. Officer Repetti

  pointed out Mr. Priolo, who was walking near the street. (ECF No. 57-2 ^ 7; ECF No.68-1 at

  47:17-23.) Sergeant Panni got out ofthe car, and asked Mr. Priolo his name. (ECF No. 57-2 ^

  8; ECF No.68-1 at 47:17-23,49:2-6.) Mr. Priolo cursed, and did not answer. (ECF No. 68-1 at

 49:9-19, 52:8-15.) The Sergeant told Mr.Priolo to stop; at that point, Mr. Priolo was a few feet

 from Sergeant Parmi,facing away from him. (Id at 52:18-53:3.) Mr. Priolo ran away from

  Sergeant Panni, and took an orange utility knife from his waist band.^ (ECF No. 57-2               9, 10;

  ECF No. 68-1 at 53:4-20, 54:3-55:12.)^


  ^ The plaintiff dismisses the officers' deposition testimony about the hospital staffs statements as
  inadmissible hearsay. (ECF No.64 2-4.) The testimony is admissible not for its truth but to explain
  why the officers confronted Mr. Priolo and what they knew about him. The testimony would be
  admissible at a trial, and therefore can be considered at summary judgment. See Raskin v. Wyatt Co., 125
  F.3d 55,66(2d Cir. 1997)("[0]nly admissible evidence need be considered by the trial court in ruling on
  a motion for summary judgment."(citations omitted)).

 ^ Officers Dorado and Brandt followed Sergeant Panni's car, and arrived less than a minute later. (ECF
  No.68-1 at 47:7-14.)

'The plaintiff maintains that Mr. Priolo did not have a knife, a claim she bases on something that she says
she heard from Denis Avila, who allegedly told her that he saw the shooting, and that Mr. Priolo "had no
weapon." (ECF No.67 at 72:24-25;          ECF No.64 at 4 ^ 10; ECF No.67 at 77:12-17("[Mr. Avila]
didn't see a weapon"). This is inadmissible hearsay. While "the nonmoving party [does not need to]
produce evidence in a form that would be admissible at trial in order to avoid summary judgment,"
Celotex Corp. v. Catrett, All U.S. 317,324(1986),"any evidence considered on summaryjudgment
must be reducible to admissible form," Figueroa v. Mazza,825 F.3d 89,98 n.8(2d Cir. 2016)(citations
omitted). The plaintiffsays that Mr. Avila is not willing to testify at a trial(ECF No.67 at 76:6-10), and
does not demonstrate an alternative way to introduce the evidence; in fact, the plaintiff confirmed that Mr.
Avila's testimony is inadmissible hearsay at oral argument. Therefore, I do not consider this evidence on
summary judgment. The plaintiff also argues that Mr. Priolo did not have a knife because she did not
"know [her] son to carry a knife"(ECF No.64 at 4 T|5; ECF No.67 at 46:1-3); however, this general
  statement is not evidence that Mr. Priolo was unarmed on October 26,2014.

  ® The parties' disputes about the length ofthe decedent's weapon(ECF No.64 at 3 ^ 20)and whether to
          Mr. Priolo was about ten feet away ffom Sergeant Panni when he turned around and ran

  towards Sergeant Panni, holding the knife in his right hand. (ECF No. 57-2 11; ECF No. 68-1

  at 58:9-13.)^ Sergeant Panni backed away, pointed his gun at him, and told him to stop and drop

  the knife. (ECF No.57-2 H 12; ECF No.68-1 at 58:14-19, 61:10-15.) Instead, Mr. Priolo

  "charged [him] with the knife"(ECF No.68-1 at 56:11-13), and then quickly "turned around

  and ran up the walkway towards Officer Dorado." {Id. at 63:12-17; see ECF No. 57-2 HI 13,

  15.)

          At that point, Mr. Priolo was about twenty feet away from Officer Dorado; no one else

  was near them. (ECF No. 57-2 H 16; ECF No.68-2 at 56:20-23,61:6-23.) Mr. Priolo was still

  holding the knife, which was "up in the air" and "extended towards Officer Dorado." (ECF No.

  68-2 at 55:23-24, 61:3-13; ECF No. 68-1 at 69:24-70:10.) Officer Dorado backpedaled away

  ffom Mr. Priolo, who was running at him; Officer Dorado twice told him to stop, but Mr. Priolo

  continued to run at the officer. (ECF No. 57-2         17,18; ECF No. 68-2 at 61:6-12.) When they

  were about eight feet apart. Officer Dorado fired two shots, hitting Mr. Priolo in the chest and

  right arm.'° (ECF No. 57-2 H 18; ECF No.68-2 at 62:6-12; ECF No.64-1 at 2.) After the two



  call it a box cutter {id. at 2 H 1, 5,9, 17)are irrelevant, because both sides agree that Exhibit D—^the
  photograph ofthe weapon—accurately depicts it. {See generally ECF No.64.) The photograph shows a
  six-and-a-half inch knife with one inch ofthe blade exposed, and the other inch concealed within the
  knife's plastic handle. (ECF No. 57-7.)

'At this point. Officer Dorado had gotten out of his car; when he saw Mr. Priolo pull out the knife, the
  officer drew his gun. (ECF No. 57-2114; ECF No.68-2 at 57:11-17.)

   The plaintiff claims that Sergeant Galgano, who was not present at the shooting, told her that "there
 was no lunging." (ECF No.64 at 4 H 9; ECF No.67 at 65:25-66:6.) At oral argument,the plaintiff
 admitted that this statement was hearsay, but that it might be admissible as a statement against the
 declarant's interest under Fed. R. Evid. 804(b)(3). The plaintiff has not demonstrated that Sergeant
 Galgano is unavailable to testify, a prerequisite to this hearsay exception. In any event,the plaintiff did
 not explain how the statement by an officer who was not at the scene ofthe shooting could be binding on
 the City and other officers. The testimony is inadmissible hearsay, which I do not consider on summary
 judgment. See supra note 7.
shots, Mr. Priolo fell down, but was still breathing; Sergeant Panni took the knife out of his hand,

handcuffed him, and called for an ambulance. (ECF No. 68-1 at 62:7-19; ECF No. 64-1 at 4;see

ECF No.57-2 ^ 19.) Mr. Priolo was pronounced dead at the hospital. (ECF No. 64-1 at 5.)

       The entire confrontation—from the officers' arrival at the scene until Officer Dorado

fired his weapon—lasted less than two minutes. (ECF No. 57-5 at 5; see ECF No. 57-2 H 21.)

Officer Dorado estimated that his interaction with Mr. Priolo lasted only 25 seconds. (ECF No.

68-2 at 127:9-19.) According to Sergeant Panni, Mr. Priolo "never put the knife away," and it

"was always threatening" the officers. (ECF No. 68-1 at 71:19-25.)

                                     LEGAL STANDARD

       Summary judgment is appropriate only ifthe parties' submissions, in the form of

deposition transcripts, affidavits, or other documentation, show that there is "no genuine dispute

as to any material fact," and the movant is "entitled to judgment as a matter oflaw." Fed. R.

Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., All U.S. 242, 2A1-A% (1986). The

movant has the "burden ofshowing the absence of any genuine dispute as to a material fact."

McLee v. Chrysler Corp., 109 F.3d 130, 134(2d Cir. 1997); Tsesarskaya v. City ofNew York,

843 F. Supp. 2d 446,453-54(S.D.N.Y. 2012)("While disputes over facts that might affect the

outcome ofthe suit under the governing law will properly preclude the entry ofsummary

judgment[,][fjactual disputes that are irrelevant or unnecessary will not be counted."(quoting

Anderson, All U.S. at 248)).

       "Once the moving party has met this burden, the party opposing summary judgment must

identify specific facts and affirmative evidence that contradict those offered by the moving party

to demonstrate that there is a genuine issue for trial." Ethelberth v. Choice Sec. Co., 91 F. Supp.

3d 339,349(E.D.N.Y. 2015)(citing Celotex, All U.S. at 324). The non-moving party "may not
rely on mere conclusory allegations nor speculation, but instead must offer some hard evidence

showing that its version ofthe events is not wholly fanciful." D'Amico v. City ofN.Y^ 132 F.3d

145,149(2d Cir. 1998). In deciding whether summary judgment is appropriate, the court must

resolve all ambiguities and draw all reasonable inferences in favor ofthe non-moving party. See

Kaytor v. Elec. Boat Corp.,609 F.3d 537,545(2d Cir. 2010);Salomon v. Our Lady of Victory

Hosp., 514 F.3d 217,226(2d Cir. 2008). "In deciding such a motion, the trial court must

determine whether 'after resolving all ambiguities and drawing all inferences in favor ofthe non-

moving party, a rational Juror could find in favor ofthat party.'" Pinto v. Allstate Ins. Co., 221

F.3d 394,398(2d Cir. 2000).

                                          DISCUSSION


       The defendants move for summary judgment on all claims—^the 42 U.S.C. § 1983

excessive force claim, as well as the state law claims of wrongful death, assault and battery, loss

of services and guidance, and negligence.

       The defendants argue that they are entitled to summary judgment on the § 1983 excessive

force claim because Officer Dorado's use of deadly force was objectively reasonable, and

because he is, in any event, entitled to qualified immunity. The defendants also seek dismissal of

the remaining state law claims on various grounds, including that the defendants are entitled to

governmental immunity.

       For the reasons discussed below, I grant the defendants' motion for summary judgment

on the excessive force claim, and decline to exercise supplemental jurisdiction on the remaining

state law claims.
I.      Federal Law Claims


        A.      Section 1983 Excessive Force Claim*^

        The defendants contend that Officer Dorado did not use excessive force in violation of

the Fourth Amendment because his actions were objectively reasonable, and that he is, in any

case, entitled to qualified immunity because his conduct did not violate clearly established law. I

find that Officer Dorado is entitled to qualified immunity because he did not violate clearly

established law, and do not address whether a constitutional violation occurred. See Pearson v.

Callahan, 555 U.S. 223,227(2009)(Courts may decide whether defendants are entitled to

"qualified immunity on the ground that it was not clearly established at the time ofthe search

that their conduct was unconstitutional" without determining whether there was a deprivation of

a constitutional right.).

        The qualified immunity doctrine focuses on whether the claimed federal constitutional or

statutory right "was clearly established at the time ofthe challenged conduct." Abrams v. Dep *t

ofPub. Safety, 764 F.3d 244,255(2d Cir. 2014)(quoting                  v. al-Kidd, 563 U.S. 731,735

(2011)). "Qualified immunity balances two important interests—^the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably." Pearson,555

U.S. at 231 (citations omitted). The doctrine "serves to protect police from liability and suit

when they are required to make on-the-spotjudgments in tense circumstances." Salim v. Proulx,

93 F.3d 86,91 (2d Cir. 1996)(citing Lennon v. Miller,66 F.3d 416,424(2d Cir. 1995)). The

court should assess on the officer's actions in view ofthe clearly established law at the time the

officer acted,Pearson,555 U.S. at 232, and "only upon the officer's knowledge of


  At oral argument, the plaintiff amended the complaint so that Officer Dorado is the only named
defendant for the excessive force claim. (March 27,2015 Minute Entiy.)
circumstances immediately prior to and at the moment that he made the split-second decision to

employ deadly force," Salim,93 F.3d at 92(citations omitted). "[A]n officer's actions are not to

be assessed with 20/20 hindsight." Id. at 91.

       "Qualified immunity attaches when an official's conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known."

Kisela v. Hughes, 138 S.Ct. 1148,1152(2018)(quoting White v. Pauly, 137 S.Ct. 548,551

(2017)). "To determine whether the relevant law was clearly established,[courts] consider the

specificity with which a right is defined, the existence of Supreme Court or Court of Appeals

case law on the subject, and the understanding of a reasonable officer in light of preexisting

law." Terebesi v. Torreso, 764 F.3d 217,231 (2d Cir. 2014)(quoting Scott v. Fischer,616 F.3d

100,105(2d Cir. 2010)). The law is also clearly established if circuit cases, including cases

from other circuits,"clearly foreshadow a particular ruling on the issue." Terebesi, 764 F.3d at

231 (quoting Varrone v. Bilotti, 123 F.3d 75,79(2d Cir. 1997)).

       "Use of excessive force-is an area ofthe law 'in which the result depends very much on

the facts ofeach case,' and thus police officers are entitled to qualified immunity unless existing

precedent 'squarely governs' the specific facts at issue." City ofEscondido, Cal v. Emmons, 139

S.Ct. 500,503(2019)(quoting Kisela, 138 S.Ct. at 1153). Although a case does not need to be

"directly on point for a right to be clearly established, existing precedent must have placed the

statutory or constitutional question beyond debate." White, 137 S.Ct. at 552(internal quotation

marks and citation omitted). "Precedent involving similar facts can help move a case beyond the

otherwise 'hazy border between excessive and acceptable force,' and thereby provide an officer

notice that a specific use offorce is unlawful;" however,"general statements ofthe law are not
inherently capable of giving fair and clear warning to officers" in "obvious cases." Kisela, 138

S.Ct. at 1152(citations omitted).

         Moreover,"if officers ofreasonable competence could disagree on this issue, immunity

should be recognized." Malley v. Briggs,475 U.S. 335, 341 (1986). An officer does not

"violate[] a clearly established right unless the right's contours were sufficiently definite that any

reasonable official in the defendant's shoes would have understood that he was violating it."

PlumhoffV. Richard,572 U.S. 765, 778-79(2014). Put simply,"qualified immunity...

provides a broad shield for 'all but the plainly incompetent[,]...those who knowingly violate

the law,"' Estate cfDevine,676 F. App'x 61,63(2d Cir. 2017)(summary order)(quoting

Malley,475 U.S. at 341), and those whose "decision to use deadly force 'was so flawed that no

reasonable officer would have made a similar choice,"' Salim,93 F.3d at 92(quoting Lennon,

66 F.3dat425).

         In actions where the alleged excessive force resulted in death, courts face the unique

problem that "the witness most likely to contradict the police officer's story ...is unable to

testify." O'Bert v. Vargo, 331 F.3d 29,37(2d Cir. 2003)(some alterations omitted). For that

reason, the court should not "simply accept what may be a self-serving account by the police

officer," but "consider circumstantial evidence that, if believed, would tend to discredit the

police officer's story." Id.', see Garcia v. Dutchess Cty., 43 F. Supp. 3d 281,289(S.D.N.Y.

2014), affd in part, dismissed in part sub nom. Garcia v. Sistarenik, 603 F. App'x 61 (2d Cir.

2015).

         The undisputed facts establish that officers were investigating a complaint that Mr. Priolo

menaced a hospital employee with a knife. When Sergeant Panni ordered him to stop, Mr. Priolo

armed with the knife, turned and ran at Officer Dorado, who fired his weapon two times, killing
Mr. Priolo. The plaintiff does not cite any contradictory factual account; instead, he cites the

Firearms Discharge Review Board's recommendation that Officer Dorado be "retrain[ed] in

tactics" as evidence that the officer used excessive force. (ECF No. 64-1 at 6;see EOF No.60 at

5.) The Review Board's recommendation—obviously based on its after-the-fact evaluation—

says nothing about the officer's reasonable belief at the time ofthe shooting. Moreover,the

Review Board did not dispute the officers' accounts ofthe events; on the contrary, the Board's

report, which included interviews of officer and civilian witnesses, confirmed Officer Dorado's

and Sergeant Panni's version ofthe events, and explicitly cleared Officer Dorado of wrongdoing.

     ECF No.64-1 at 2-4,6.)

       The plaintiff also argues that summary judgment is "particularly inappropriate" because

Sergeant Panni "came to the opposite conclusion as to the need for deadly force." (ECF No.60

at 4.) Sergeant Panni, however,confronted different circumstances; while Mr. Priolo approached

Sergeant Panni with the knife, he stopped and quickly "turned around and ran up the walkway"

toward Officer Dorado. (ECF No. 68-1 at 63:12-17.) Sergeant Panni explained that he did not

shoot Mr. Priolo because he turned around. {Id. at 106:20-24("Q. Right, but you didn't shoot

him or anything, right? A. No,only because he turned around         ").)

       In any event, the actions of other officers are irrelevant to a qualified immunity

determination; in this context, the question is whether Officer Dorado, at the time he used deadly

force, reasonably imderstood that he was violating a clearly established statutory or

constitutional right—^not whether he believed there was a "need for deadly force." Accordingly,

the availability of non-lethal alternatives is not pertinent to an inquiry about whether Officer

Dorado violated a clearly established right when he used deadly force. See Estate ofJaquez, 104

F. Supp. 3d at 436("[A]s the text ofthe Fourth Amendment indicates, the appropriate inquiry is




                                                 10
whether the officers acted reasonably, not whether they had less intrusive alternatives available

to them."(quoting Scott v. Henrich, 39 F.3d 912,915(9th Cir. 1994)).

       In light ofthe undisputed events—^that Officer Dorado knew that Mr. Priolo had menaced

a security guard with a knife, that Mr. Priolo ran at Officer Dorado with a knife, that Mr. Priolo

ignored his orders to stop, and that when Mr. Priolo got within eight feet of Officer Dorado,

Officer Dorado shot him twice—Officer Dorado did not violate clearly established statutory or

constitutional rights of which a reasonable officer would have known. See Rockwell v. Brown,

664 F.3d 985,990-91 (5th Cir. 2011)(No violation where an officer shot man who had attacked

an officer, and ran at the officers with an eight-inch knife in each hand.); Chappell v. City of

Cleveland, 585 F.3d 901, 905,910(6th Cir. 2009)(No violation where an officer shot and killed

a suspect who had "admitted [to] using knives in numerous armed robberies," ignored commands

to drop a serrated steak knife with the blade pointing upward,and "move[d] quickly toward them

...to within seven feet."); Estate ofLarsen ex rel Sturdivan v. Murr,511 F.3d 1255,1260-61

(10th Cir. 2008)(No violation where officers shot a man who pointed a large knife at the officers

from between seven and twenty feet away,and ignored repeated orders to drop his weapon.);

James Biggs v. City ofNew York, No. 08-CV-8123,2010 WL 4628360, at **2,4(S.D.N.Y.

Nov. 16,2010)(No violation where an officer shot a man "no more than seven or eight feet

away" waving a thirteen-inch long, serrated knife "over his head in an erratic manner" after

officers repeatedly ordered him to drop the knife.); Estate ofJackson v. City ofRochester, 705 F.

Supp. 779,784(W.D.N.Y. 1989)(No violation where an officer shot a man who pulled a knife

out of his jacket, was asked to put the knife down "at least twice," and "made a motion toward"

the officer with the "upraised knife.").   Under these circumstances, immunity is appropriate.


  The defendants also cite Kisela, 138 S.Ct. 1148, where "the Supreme Court found qualified immunity



                                                 11
because reasonable officers could disagree on whether Officer Dorado violated clearly

established law. Officer Dorado is entitled to qualified immunity, and the excessive force claim

against him is dismissed.

        The defendants' motion for summary judgment is granted with respect to the plaintiffs

§ 1983 excessive force claim.

II.     State Law Claims


        Because the only federal claim has been dismissed, I decline to exercise supplemental

jurisdiction over the remaining state claims. See Estate ofDevine,676 F. App'x at 64(summary

order)(affirming the "district court's decision to decline to exercise supplemental jurisdiction

over [the plaintiffs] state-law claims and to dismiss them without prejudice" where the district

court granted summary judgment on the basis of qualified immunity); see Delaney v. Bank of

Am. Corp., 766 F.3d 163, 170(2d Cir. 2014)("In general, where the federal claims are dismissed

before trial, the state claims should be dismissed as well."(internal quotation marks and citation

omitted)). The plaintiffs state claims are dismissed without prejudice.

                                           CONCLUSION


        I grant the defendants' motion for summaryjudgment on the plaintiffs excessive force

claim, decline to exercise jurisdiction over the plaintiffs remaining state law claims, and dismiss

the plaintiffs state law claims without prejudice. The Clerk ofthe Court is respectfully directed

to close the case.




for an officer who used lethal force from the other side ofa chain-link fence on a knife-wielding
individual who ignored police commands and advanced towards an unarmed civilian." (ECF No. 58-1 at
12.) Kisela was decided in 2018,four years after Officer Dorado's 2014 encounter with Mr. Priolo; it
sheds no light on whether there was a clearly established statutory or constitutional right when Officer
Dorado used deadly force.


                                                   12
so ORDERED.


                                  s/Ann M. Donnelly

                                 Ann'M. Donnelly
                                 United States District Judge
Dated: Brooklyn, New York
      March 29, 2019




                            13
